Citation Nr: 1525183	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected deviated nasal septum with history of nasal trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from July 1984 to October 2005.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, on behalf of the RO in St. Petersburg, Florida.

In March 2015 the Veteran testified at a hearing before the undersigned at the RO and a transcript of that hearing is of record.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's Board hearing.  The Veteran waived initial RO consideration of that evidence.


FINDING OF FACT

The Veteran had migraine headaches during service and has provided competent and credible lay evidence of a continuity of headache symptoms since service, and the evidence shows that he continued treatment for headaches shortly after separation from service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain specified chronic diseases, such as headaches (as an organic disease of the nervous system) may be established on a presumptive basis by showing that disease manifested to a degree of 10 percent or more within one year from separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Secondary service connection will also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  In January 2006 the Veteran established service connection for deviated nasal septum with history of nasal trauma.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

At the March 2015 Board hearing, the Veteran indicated that he first began to have headaches during service from 1993 to 1996 while serving as a Drill Instructor.  His headaches also occurred due to hydration while serving in the Congo and the Philippines.  In explaining why his service medical records contained few references to headaches, the Veteran stated that he had sought treatment, at no cost to himself, for headaches during service from a private healthcare provider's office  for five to six years where his wife, a nurse, was employed.  Due to the passing of time the Veteran had been unable to obtain copies of his records from that doctor's office.  He had not filed a claim for headaches immediately after service on the recommendation of his representative at that time.  The Veteran also indicated that it was possible that the headaches were secondary to the service-connected deviated septum.

At a July 2005 service separation examination the Veteran complained of occasional headaches.

A July 2009 VA examination noted that the Veteran had a current diagnosis of migraine headaches and had sought treatment for migraine headaches from VA since September 2007.

In a letter dated in September 2009, a private physician stated that he had treated the Veteran for migraine headaches when the Veteran had been stationed at Camp Lejeune during the Veteran's service.  

In a letter dated in March 2015, the Veteran's private physician essentially stated that the Veteran's headaches were caused or aggravated by the service-connected deviated nasal septum disability.

In a letter received in March 2015 the Veteran's ex-spouse stated that the Veteran's headaches had begun in 1994 and had continued since that time.  She also stated that despite being divorced from the Veteran in 2011 she had maintained contact with the Veteran to the present.

In a letter received in March 2015, a service comrade indicated that he had known the Veteran since 1994 when he served as the Veteran's supervisor at Drill Instructor school.  That individual noted that during service he was sometimes forced to send the Veteran home due to migraine headaches that caused the Veteran to become ill and vomit.  That individual also indicated that he currently served with the Veteran in a civilian occupation and stated that the Veteran's migraine headaches had continued to the present with the same symptoms that had been present in service.

The Board finds that service connection for headaches is warranted.  The Veteran complained of headaches at the time of service separation, and a private physician has confirmed the Veteran's testimony that the Veteran was treated for migraine headaches during a significant portion of his service.  While a July 2009 VA examiner stated that the Veteran's headaches were not likely related to service, the Board observes that the July 2009 VA examiner relied on an inaccurate medical history in providing that opinion, because the examiner essentially indicated that there was no indication that the Veteran had headaches during service, a fact which the Board finds is incorrect.  

The record contains current diagnoses of migraine headaches, and the Veteran, his ex-spouse, and a former service comrade who is also a current colleague have provided competent and credible lay evidence of a continuity of headaches symptoms during service and subsequent to service, which, in this instance, is sufficient to establish a relationship to service.  38 C.F.R. § 3.303(b) (2014).  A physician has also indicated treatment for migraine headaches and the Veteran began treatment for migraine headaches shortly after separation from service.  The evidence also includes a letter from a private physician linking the Veteran's headaches to a service-connected disability.  Based on the foregoing, the Board finds that service connection for headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


